Case 8:17-cv-02274-DOC-DFM Document 273-10 Filed 10/21/19 Page 1 of 13 Page ID
                                  #:7181




                        EXHIBIT 8
Case 8:17-cv-02274-DOC-DFM Document 273-10 Filed 10/21/19 Page 2 of 13 Page ID
                                  #:7182




                                                                                             Sender’s e-mail:
                                           August 27, 2019                         awilliams@cdflaborlaw.com

 VIA E-MAIL (Heathersanto@adr.org)

 Heather Santo
 American Arbitration Association
 1301 Atwood Ave., Ste. 211N
 Johnston, RI 02919

             Re:   Individual Claimants v. CoreLogic Valuation Solutions, Inc.

 Dear Ms. Santo:

         This shall serve as CoreLogic Valuation Solutions, Inc.’s brief regarding threshold issues.
 CoreLogic requested that a special master be appointed to determine these threshold issues.
 Plaintiffs denied that request. Accordingly, CoreLogic requests that these threshold issues be
 determined by the AAA Administrative Review Council before the commencement of any
 individual arbitration proceeding. Should the AAA refuse to determine these threshold issues
 before the commencement of any individual arbitration proceeding, CoreLogic and its counsel
 will suffer irreparable harm in being required to participate and fund arbitration proceedings that
 were initiated in violation of the regulations governing the unauthorized practice of law and
 without consent of the purported arbitrant.

                             I. SUMMARY OF THRESHOLD ISSUES

      CoreLogic identifies the following threshold issues that must be resolved before the
 commencement of any individual arbitration proceeding.

     1. The FLSA provides that “No employee shall be a party plaintiff to any [FLSA] action
        unless he gives his consent in writing to become such a party and such consent is filed
        with the court [or arbitration] in which such action is brought.” 29 U.S.C. § 216(b). The
        issue is whether the “consents” submitted in connection with the demands for arbitration
        authorized the initiation of individual arbitration proceedings and representation by Bryan
        Schwartz Law or Nichols Kaster in those proceedings; and
     2. Whether Nichols Kaster and Bryan Schwartz Law should be enjoined from representing
        some or all of the purported arbitrants where:
            a. Nichols Kaster and Bryan Schwartz Law engaged in the unauthorized practice of
                law in violation of Model Rule of Professional Conduct, Rule 5.5, when they


 1513498.1
  Case 8:17-cv-02274-DOC-DFM Document 273-10 Filed 10/21/19 Page 3 of 13 Page ID
                                      #:7183
Carothers DiSante & Freudenberger LLP


    Heather Santo
    August 27, 2019
    Page 2



                        solicited former opt-in members to initiate individual arbitration proceedings in
                        twenty-five (25) states in which they are not admitted to practice; and
                     b. Nichols Kaster and Bryan Schwartz Law are presently engaged in the
                        unauthorized practice of law in violation of Model Rule of Professional Conduct,
                        Rule 5.5, allowing for an out-of-state attorney only to “provide legal services on a
                        temporary basis”…“in or reasonably related to a pending or potential arbitration,
                        mediation, or other alternative resolution proceeding in this or another
                        jurisdiction, if the services arise out of or are reasonably related to the lawyer's
                        practice in a jurisdiction in which the lawyer is admitted to practice” based upon
                        their initiation of 104 individual arbitration proceedings in twenty-five (25) states
                        in which they are not admitted to practice and on whose behalf they did not have
                        an attorney-client relationship at the time they purported to initiate such
                        proceedings.

                                          II. PROCEDURAL HISTORY

            On December 29, 2017, Plaintiff Harriet Mitchell, through her counsel, Bryan Schwartz
    Law, LLP, commenced a putative California class and FLSA collective action in the United
    States District Court, Central District, Case No. 8:17-cv-02274-DOC-DFMx on behalf of herself
    and other staff appraisers employed by CoreLogic in California and throughout the United
    States.

                1.      The Court Conditionally Certifies An FLSA Collective Action And Orders
                        Notice To Putative Collective Action Members

            On January 7, 2019, the Court conditionally certified an FLSA collective action and
    authorized notice and a 90-day opt-in period. The substance of the notice provided in relevant
    part as follows (emphasis added):
                 The purpose of this Notice is to inform you of a pending collective action
                lawsuit (the “Lawsuit”) brought against CoreLogic, claiming violations of the
                Fair Labor Standards Act (“FLSA”). This Notice will inform you of the procedure
                for participating in this suit.
                …
                To be eligible to join the Lawsuit…
                By completing the enclosed Consent Form, you will be designating Plaintiffs
                and their attorneys to act on your behalf and to represent your interests with
                respect to your claims under the FLSA in this lawsuit…Bryan Schwartz Law




    1513498.1
  Case 8:17-cv-02274-DOC-DFM Document 273-10 Filed 10/21/19 Page 4 of 13 Page ID
                                      #:7184
Carothers DiSante & Freudenberger LLP


    Heather Santo
    August 27, 2019
    Page 3



                2.   The Court Grants CoreLogic’s Motion To Compel Arbitration

            On February 12, 2019, CoreLogic moved to compel arbitration with regard to all
    collective action opt-in members, putative collective action members, and putative class action
    members who had executed an Employment Application or Separation Agreement that required
    the arbitration of disputes pursuant to the Employment Rules of the American Arbitration
    Association. The Court granted that motion on April 9, 2019.

                3.   Bryan Schwartz Law And Nichols Kaster Solicit Former Opt-In Members
                     To Initiate Individual Arbitration Proceedings And File Demands For
                     Arbitration Of FLSA Claims Using The Consent Forms Authorizing
                     Participation In The District Court Action — Not The Initiation Of
                     Individual Arbitration Proceedings Or Representation By Nichols Kaster

           On April 24, 2019, Bryan Schwartz Law and Nichols Kaster, LLP began filing with the
    AAA demands for arbitration throughout the United States on behalf of former collective action
    opt-in members. At the time Nichols Kaster began filing these demands for arbitration, they had
    not appeared in the Mitchell action, having first filed a notice of appearance for “plaintiffs” on
    April 26, 2019.

             The demands for arbitration asserted an FLSA overtime claim. Bryan Schwartz Law and
    Nichols Kaster expressly relied upon the “consent” filed in the Mitchell action as the purported
    authorization and consent to the filing of the demand. The “consent” did not authorize the
    initiation of individual arbitration proceedings, but rather expressed consent only to participate in
    the Mitchell action, and did not contain any consent or authorization to representation by Nichols
    Kaster.

                4.   CoreLogic Objects And Nichols Kaster And Bryan Schwartz Law Begin
                     Filing “Updated” Consents That Still Fail To Provide Proper Authorization

            Apparently conceding that they did not have the authority and consent to initiate
    individual arbitration proceedings at the time they were purportedly initiated, Nichols Kaster and
    Bryan Schwartz Law began obtaining and filing “updated consents.” As explained below, these
    ad hoc consents do not authorize the initiation of individual arbitration proceedings, and further
    do not authorize the initiation of individual arbitration proceedings for the recovery of overtime
    based on “off-the-clock work in order to complete work on-time” as alleged in the demands.




    1513498.1
  Case 8:17-cv-02274-DOC-DFM Document 273-10 Filed 10/21/19 Page 5 of 13 Page ID
                                      #:7185
Carothers DiSante & Freudenberger LLP


    Heather Santo
    August 27, 2019
    Page 4



                5.    Nichols Kaster And Bryan Schwartz Law Purport To Initiate 149 Individual
                      Arbitration Proceedings In 27 Different States, Including 104 Arbitration
                      Proceedings In 25 States In Which They Are Not Admitted To Practice Law

            To date, Nichols Kaster and Bryan Schwartz Law have purported to initiate 149
    individual arbitration proceedings in 27 different states. Collectively, however, named counsel,
    Bryan Schwartz, Rachel Terp, Daniel Brome and Matthew Helland are admitted to practice only
    in California, with Matthew Helland additionally admitted to practice in Minnesota. Thus, 104
    of the arbitration demands were filed in 25 states in which neither Bryan Schwartz Law nor
    Nichols Kaster and their attorneys are authorized to practice.

      III. NICHOLS KASTER ND BRYAN SCHWARTZ LAW INITIATED INDIVIDUAL
                 ARBITRATION PROCEEDINGS WITHOUT CONSENT

            “No employee shall be a party plaintiff to any [FLSA] action unless he gives his consent
    in writing to become such a party and such consent is filed with the court [or arbitration] in
    which such action is brought.” 29 U.S.C. § 216(b). Here, Bryan Schwartz Law and Nichols
    Kaster attempted to initiate individual arbitration proceedings for FLSA claims based on
    consents obtained and filed in the Mitchell action. When CoreLogic objected to those consents,
    Counsel scrambled to obtain “updated consents” on behalf of those individuals for whom
    Counsel had already attempted to initiate individual arbitration proceedings. The original and
    updated consents fail to authorize the initiation of these individual arbitration proceedings. In
    the absence of such authorization and consent, the arbitrations cannot proceed.

    A.          The Mitchell Consents Did Not Authorize The Initiation Of Individual Arbitration
                Proceedings Or Representation By Bryan Schwartz Law Or Nichols Kaster In
                Those Proceedings

            As explained above, on April 9, 2019, all Mitchell opt-in members who had previously
    consented to join the Mitchell action and agreed to be represented by Bryan Schwartz Law in that
    action were compelled to arbitrate their claims on an individual basis, should they choose to do
    so. Accordingly, Bryan Schwartz Law’s representation of these former opt-in members ceased
    once the motion to compel arbitration was granted because these individuals were no longer
    members of the conditionally certified class. See In re Chicago Flood Litig., 289 Ill. App. 3d
    937, 943-44 (1997) (no attorney-client relationship between class counsel and former class
    members in certified class action); Kleiner v. First Nat. Bank of Atlanta, 102 F.R.D. 754, 769
    (N.D. Ga. 1983) aff'd in part, vacated in part, 751 F.2d 1193 (11th Cir. 1985) (class counsel does
    not represent individuals in certified class action until it is determined that they are going to
    participate in the class action); In re Potash Antitrust Litigation, 162 F.R.D. 559, 562 fn. 3
    (whether an attorney-client relationship will materialize will depend upon a putative class
    member’s decision to accept or reject class standing); Janik v. Rudy, Excelrod & Zieff, 119


    1513498.1
  Case 8:17-cv-02274-DOC-DFM Document 273-10 Filed 10/21/19 Page 6 of 13 Page ID
                                      #:7186
Carothers DiSante & Freudenberger LLP


    Heather Santo
    August 27, 2019
    Page 5



    Cal.App.4th 930 (citing Kleiner); Tedesco v. Mishkin, 629 F. Supp. 1474, 1483 (S.D.N.Y. 1986)
    (citing Kleiner).

            Notwithstanding, a few weeks later, Bryan Schwartz Law and Nichols Kaster began
    filing demands for arbitration on behalf of these former opt-in members. These demands relied
    exclusively on the consent to join the Mitchell action. However, the Mitchell consent did not
    authorize the initiation of individual arbitration proceedings or representation by Bryan Schwartz
    Law or Nichols Kaster in those proceedings. In the absence of proper consent, the arbitrations
    cannot proceed.

             For example, in Albritton v. Cagle’s, Inc., 508 F.3d 1012, 1016 (11th Cir. 2007), like
    here, class counsel sought to initiate lawsuits based on consents filed in a different action. The
    district court dismissed these lawsuits for failure to comply with the consent requirement of the
    FLSA, and the Eleventh Circuit affirmed, finding that,

                “[u]pon the filing of the [original] consent forms Plaintiff manifested his/her
                intent to join [the original case], and no other case.... It is therefore found that the
                consent forms at issue are limited to counsel’s representation of Plaintiffs in [the
                original case] and are not freely transferable to [the subsequent] or any other
                case.” Id. at 1017-18.

            The Court’s analysis was based on the well settled principle that “we must interpret
    consent forms according to the plain meaning of their language.” Albritton v. Cagle’s, Inc., 508
    F.3d 1012, 1018 (11th Cir. 2007). There, the notice and consents “clearly and specifically
    invited said persons to join as party plaintiffs in [that lawsuit], and not in this or any other new or
    additional suit which might be brought or filed.” Id. at 1017. Further, “neither the notices nor
    the blank consent forms suggested or otherwise inferred that counsel’s representation of said
    persons, should they choose to join [that lawsuit], existed beyond the limited confines of that
    lawsuit.” Id. at 1017-18.

             Here, the notice and consent expressly invited persons to “participate” in “a pending
    collective action lawsuit (the “Lawsuit”),” to “join the Lawsuit” to “opt in to a federal collective
    action conditionally certified by the Court.” They did not suggest, let alone authorize, the
    initiation of individual arbitration proceedings. See Melendez Citron v. Hershey P.R. Inc., 363
    F.Supp.2d 10, 16 (DRP 2005) (a consent form “must clearly manifest the individual’s consent to
    become a party to the litigation”). Likewise, the notice and consent authorized Bryan Schwartz
    Law, as “Plaintiffs’ attorneys” to represent their interests in “this lawsuit.” It did not extend to
    representation in individual arbitration proceedings and certainly did not extend to representation
    by Nichols Kaster in those proceedings. (Williams Decl. ¶ 4; Exh. C.) See In re Chicago Flood
    Litig., 289 Ill.App.3d 937, 943-44 (1997) (no attorney-client relationship between class counsel
    and former class members in certified class action).


    1513498.1
  Case 8:17-cv-02274-DOC-DFM Document 273-10 Filed 10/21/19 Page 7 of 13 Page ID
                                      #:7187
Carothers DiSante & Freudenberger LLP


    Heather Santo
    August 27, 2019
    Page 6



    B.          The Updated Consents

            When CoreLogic objected to these consents, Bryan Schwartz Law and Nichols Kaster
    immediately began attempting to secure “updated consents” from persons on whose behalf they
    had already attempted to initiate individual arbitration proceedings. These updated consents, like
    the ones relied upon in the Mitchell action, are fatally flawed.

            The updated consents were executed after counsel purported to initiate the subject
    arbitration proceedings. (Williams Decl. ¶ 8; Exh. F.) “An action may not proceed as to any
    person until a formal written consent from that person is filed in court” or arbitration as the case
    may be. Albritton, 508 F.3d at 1016. Furthermore, “[a]n attorney may not file lawsuits without
    the authorization of the Plaintiffs on whose behalf the lawsuit is purportedly filed.” Id.; see also
    Cal. Bus. and Prof. Code §6104 (“Corruptly or willfully and without authority appearing as
    attorney for a party to an action or proceeding constitutes a cause for disbarment or suspension.”)
    This includes initiating an action in court or in arbitration. See In the Matter of Taylor (Review
    Dept. 1991) 1 Cal. State Bar Ct. Rptr. 563, 577.

            In addition, the updated consent provides that “I understand that my claim was previously
    asserted in Court and is now being asserted in individual arbitration.” The updated consent does
    not authorize the initiation of arbitration proceedings in the first instance, but simply
    acknowledges that such proceedings are ongoing.

            In any event, there are still 2 purported arbitrants for whom updated consents have not
    been obtained or submitted, and others were submitted several weeks after counsel purportedly
    initiated arbitration, further evidencing complete and total lack of consent at the time the
    arbitration demands were filed. In re Food Lion, 1998 WL 322682, at *13 (4th Cir. June 4,
    1998) (“Until a plaintiff, even a named plaintiff, has filed a written consent, she has not joined in
    the class action, at least for statute of limitations purposes.”)

      IV. NICHOLS KASTER AND BRYAN SCHWARTZ LAW ENGAGED IN AND ARE
        CONTINUING TO ENGAGE IN THE UNAUTHORIZED PRACTICE OF LAW

    A.          Nichols Kaster And Bryan Schwartz Law Solicited Former Opt-In Members To
                Initiate Individual Arbitration Proceedings In States In Which They Are Not
                Admitted To Practice

             Nichols Kaster and Bryan Schwartz Law engaged in the unauthorized practice of law by
    soliciting former opt-in members to initiate individual arbitration proceedings before establishing
    an attorney-client relationship and in states in which they are not admitted to practice.




    1513498.1
  Case 8:17-cv-02274-DOC-DFM Document 273-10 Filed 10/21/19 Page 8 of 13 Page ID
                                      #:7188
Carothers DiSante & Freudenberger LLP


    Heather Santo
    August 27, 2019
    Page 7



             As explained above, Bryan Schwartz Law’s attorney-client relationship with former opt-
    in members ceased upon entry of the order compelling arbitration. Thus, before Bryan Schwartz
    Law (and Nichols Kaster) could initiate an arbitration on their behalf, they were required to
    establish an attorney-client relationship and make various disclosures, including disclosing that
    they were not admitted to practice law in the state in which they intended to initiate an individual
    arbitration proceeding. There is absolutely no evidence that suggests that they did so. Such
    conduct constitutes the unauthorized practice of law. See In the Matter Of Marilyn Sue Scheer,
    2014 W.L. 1217969 (2014) (Scheer engaged in “unlawful solicitation” where she solicited 28
    clients in 12 states where she was unlicensed to practice law in connection with her
    representation of these clients in loan modification cases. Scheer violated Rule 5.5 and the law
    in each of the jurisdictions in which she was unlicensed to practice, including in Ohio, Oregon,
    Virginia, Massachusetts, Pennsylvania, and New Hampshire, as she entered written fee
    agreements to provide legal services in a jurisdiction where she was unlicensed to practice law
    and failed to expressly disclose to the client that she was not licensed to practice in their state.);
    The Florida Bar v. Kaiser, 397 So.2d 1132, 1133 (1981) (holding that attorney engaged in the
    unauthorized practice of law where he “was responsible for advertisements suggesting he is a
    Florida attorney, with no distinguishing limitations as to his membership in the New York bar or
    his limited area of practice.” Attorneys’ conduct unlawful because it “would tend to mislead the
    public into believing that he was a member of The Florida Bar or authorized to practice in the
    state.”); Attorney Grievance Com'n of Md. v. Ambe, 38 A.3d 390, 399 (2012) (out-of-state
    attorney held himself out as authorized to practice by failing to indicate that he was not licensed
    to practice in Maryland); In re Pius Airewele (2012) 2012 WL 3990105 (attorney violated
    Massachusetts' professional rules of conduct by failing to disclose he was not admitted to
    practice in Georgia).

    B.          Nichols Kaster And Bryan Schwartz Law Are Not Providing Legal Services On A
                Temporary Basis

           Bryan Schwartz Law and Nichols Kaster are also in violation of the Model Rules of
    Professional Conduct, Rule 5.5(c)(3), which provides, in relevant part as follows:

                 “(c) A lawyer admitted in another United States jurisdiction, and not disbarred or
                suspended from practice in any jurisdiction, may provide legal services on a
                temporary basis in this jurisdiction that:…(3) are in or reasonably related to a
                pending or potential arbitration, mediation, or other alternative resolution
                proceeding in this or another jurisdiction, if the services arise out of or are
                reasonably related to the lawyer's practice in a jurisdiction in which the lawyer is
                admitted to practice and are not services for which the forum requires pro hac vice
                admission.”




    1513498.1
  Case 8:17-cv-02274-DOC-DFM Document 273-10 Filed 10/21/19 Page 9 of 13 Page ID
                                      #:7189
Carothers DiSante & Freudenberger LLP


    Heather Santo
    August 27, 2019
    Page 8



            Nichols Kaster and Bryan Schwartz Law have purported to initiate 104 individual
    arbitration proceedings in 25 states in which none of the named counsel are authorized to
    practice. These states have adopted the Model Rule 5.5 (except as otherwise stated below).
    Thus, Nichols Kaster and Bryan Schwartz Law may only provide legal services on a temporary
    basis in this jurisdiction that are in or reasonably related to a pending or potential arbitration,
    mediation, or other alternative resolution proceeding in this or another jurisdiction, if the
    services arise out of or are reasonably related to the lawyer's practice in a jurisdiction in
    which the lawyer is admitted to practice and are not services for which the forum requires pro
    hac vice admission.

            There is no single test or standard governing whether a lawyer’s legal services are
    provided on a “temporary basis.” Courts and state ethics opinions typically express a lawyer’s
    temporary presence in another jurisdiction as “incidental,” “limited,” “isolated,” “attenuated,” or
    ““occasional,” while describing a lawyer’s systematic and continuous presence as “regular,”
    “repetitive,” “frequent,” “substantial,” or “permanent.” See, e.g., In re Lerner, 197 P.3d 1067,
    1075 (Nev. 2008) (contrasting a lawyer’s “incidental” or “isolated” presence to “a regular or
    repetitive course of business”); N.J. Eth. Op. 49, 2012 WL 12303775, at *4 (N.J. Sup. Ct.,
    Advisory Comm. on Prof’l Ethics 2012) (interpreting ““occasional” to mean “occurring
    infrequently or from time to time”); Va. Sup. Ct. R. pt. 6, sec. II, 5.5 n.6 (explaining that
    “temporary” refers to the duration of a lawyer’s presence and provision of legal services, while
    ““occasional” refers to the frequency with which a lawyer comes to Virginia to provide legal
    services); Restatement (Third) of the Law Governing Lawyers § 3 cmt. e (2000) (stating that a
    lawyer may not “engage in the continuous, regular, or repeated representation of clients” in a
    non-admitted jurisdiction).

            Bryan Schwartz Law and Nichols Kaster’s initiation of 104 arbitration proceedings in 25
    states in which they are not admitted to practice is far from “incidental,” “limited” “isolated” or
    “attenuated.” See, e.g., 2009 Amended Rules for Admission to the State Bar of Montana,
    Supreme Court of the State of Montana, Order 00-329, Rule VI, Pro Hac Vice, Rules Governing
    Admission to the Alabama State Bar, Rule VII, Admission of Foreign Attorneys Pro Hac Vice
    and Nevada Supreme Court Rules, Rule 42 (6) (a), (b) (limiting the number of pro hac vice
    admissions to law firms, as well as their individual attorneys.)

    C.          Nichols Kaster Had No Relationship With The Arbitrants — They Are Not
                Providing Services That Arise Out Of Or Are Reasonably Related To The Lawyer’s
                Practice In A Jurisdiction In Which The Lawyer Is Admitted To Practice

            In addition to the foregoing, counsel may only provide legal services if the services arise
    out of or are reasonably related to the lawyer's practice in a jurisdiction in which the lawyer is
    admitted to practice. Model Rule 5.5(c)(3). When properly utilized, this provision allows
    lawyers to follow clients to other jurisdictions to perform legal work. But, like the other


    1513498.1
  Case 8:17-cv-02274-DOC-DFM Document 273-10 Filed 10/21/19 Page 10 of 13 Page ID
                                      #:7190
Carothers DiSante & Freudenberger LLP


    Heather Santo
    August 27, 2019
    Page 9



    temporary safe harbors, the ADR exception will not protect lawyers who find themselves
    repeatedly conducting arbitrations in an unlicensed jurisdiction. See Ronald D. Rotunda & John
    S. Dzienkowski, Legal Ethics: The Lawyer’s Deskbook on Professional Responsibility § 5.5-2,
    at 1125 (2017-2018); see also Phila. Eth. Op. 03-13, 2003 WL 22855548, at *2 (Phila Bar Ass’n,
    Profl Guidance Comm. 2003) (observing that a lawyer licensed in another state may participate
    in an ADR proceeding in Pennsylvania for a longstanding client, but cautioning that
    “participation in multiple [ADR] proceedings could constitute [UPL]”); Illinois LEO 94-5
    (7/1994) (“Regular representation of Illinois parties to arbitration proceedings by lawyer not
    licensed in Illinois constitutes unauthorized practice of law.”)

          Nichols Kaster had no prior relationship with the arbitrants on whose behalf they filed
    demands for arbitration. Accordingly, they cannot claim compliance with Rule 5.5(c)(3).

    D.          Nichols Kaster And Bryan Schwartz Law Are In Violation Of State Specific
                Regulations

             Several states in which Nichols Kaster and Bryan Schwartz Law have attempted to
    initiate individual arbitration proceedings impose restrictions and requirements beyond those
    articulated in the Model Rules of Professional Conduct.

                      a.     Florida State Bar Rule 1-3.11

            Nichols Kaster and Bryan Schwartz Law have attempted to initiate 25 individual
    arbitration proceedings in Florida. This conduct violates Florida State Bar Rule 1-3.11, which
    counsel have knowingly attempted to circumvent.

                             (i)    Counsel Have Failed To Serve The Required Verified
                                    Statement

            In Florida, a lawyer who is not admitted to practice in Florida may appear in an
    arbitration proceeding in Florida for a client who resides in Florida or where the appearance
    arises out of or is reasonably related to the lawyer’s practice in the jurisdiction in which the
    lawyer is admitted to practice, and the appearance is not one that requires pro hac vice
    admission. Rule 1-3.11(a). “In all arbitration proceedings, except international arbitrations,
    prior to practicing pursuant to this rule, the non-Florida lawyer must file a verified statement
    with The Florida State Bar and serve a copy of the verified statement on opposing counsel.
    The verified statement must include a statement:

           (1) identifying all jurisdictions in which the lawyer is currently eligible to practice law
    including the attorney’s bar number(s) or attorney number(s);




    1513498.1
  Case 8:17-cv-02274-DOC-DFM Document 273-10 Filed 10/21/19 Page 11 of 13 Page ID
                                      #:7191
Carothers DiSante & Freudenberger LLP


    Heather Santo
    August 27, 2019
    Page 10



             (2) a statement identifying by date, case name, and case number all other arbitration
    proceedings in which the non-Florida lawyer has appeared in Florida in the preceding 5 years…;
    (3) a statement identifying all jurisdictions in which the lawyer has been disciplined in any
    manner in the preceding 5 years and the sanction imposed, or in which the lawyer has pending
    any disciplinary proceeding, including the date of the disciplinary action and the nature of the
    violation, as appropriate; (4) a statement identifying the date on which the legal representation at
    issue commenced and the party or parties represented…; (5) a statement that all applicable
    provisions of this rule have been read and that the verified statement complies with this rule; (6)
    a certificate indicating service of the verified statement upon all counsel of record in the matter
    and upon The Florida Bar at its Tallahassee office accompanied by a nonrefundable $250.00
    filing fee made payable to The Florida Bar; and (7) a verification by the lawyer seeking to appear
    pursuant to this rule.”

           After counsel filed demands for arbitration, and after CoreLogic raised counsel’s non-
    compliance with Rule 1-3.11, counsel served the required statements with regard to some of the
    Florida arbitrations. CoreLogic is not aware of the filing of any such verified statements by
    Bryan Schwartz Law or any of its attorneys.

                           (ii)   Counsel Carefully Crafted The Florida Demands So That Only
                                  One Attorney Appears As Counsel Of Record So As To
                                  Circumvent The Regulations Concerning “General Practice”

             Significantly, Rule 1-3.11 further provides that “non-Florida lawyers shall not be
    permitted to engage in a general practice pursuant to this rule. In all arbitration matters except
    international arbitration, “a lawyer who is not admitted to practice law in this jurisdiction who
    files more than 3 demands for arbitration or responses to arbitration in separate arbitration
    proceedings in a 365-day period shall be presumed to be engaged in a “general practice.”“ In
    nearly each and every one of the demands for arbitration, with the exception of Florida, counsel
    identified both Bryan Schwartz Law and Nichols Kaster as counsel of record for the claimant.

            In an attempt to circumvent Rule 1-3.11, counsel identified another seven attorneys to
    front their names on these Florida demands, even though none of these individuals are admitted
    to practice in Florida.

                   b.      Michigan Court Rules, Rule 8.126

             Counsel have attempted to initiate 3 individual arbitration proceedings in Michigan in
    violation of Michigan Court Rules, Rule 8.126, by failing to associate Michigan counsel and by
    failing to file a motion and obtain an order from the Michigan State Bar authorizing “temporary
    admission” to appear in an arbitration proceeding.



    1513498.1
  Case 8:17-cv-02274-DOC-DFM Document 273-10 Filed 10/21/19 Page 12 of 13 Page ID
                                      #:7192
Carothers DiSante & Freudenberger LLP


    Heather Santo
    August 27, 2019
    Page 11



            Rule 8.126 provides, in relevant part, that “[a]ny person who is licensed to practice law in
    another state…may be permitted to appear…in a specific arbitration proceeding in this state
    when associated with and on motion of an active member of the State Bar of Michigan who
    appears of record in the case. An out-of-state attorney may be temporarily admitted to practice
    under this rule in no more than five cases in a 365-day period. Permission to appear and practice
    is within the discretion of the court, administrative tribunal or agency, or arbitrator and may be
    revoked at any time for misconduct.”

             The procedure for obtaining temporary admission requires that the Michigan attorney
    with whom the out of state lawyer associates file a motion that seeks permission for the
    temporary admission of the attorney, provide a certificate of good standing, demonstrate
    payment of the required fee to the State Bar of Michigan, and provide an affidavit of the out-of-
    state attorney. Within seven days after receipt of the copy of the motion and fee, the State Bar of
    Michigan notifies the attorneys whether the out-of-state attorney has been granted permission to
    appear temporarily in Michigan within the past 365 days, and, if so, the number of such
    appearances. “No order or other writing granting permission to appear in a case shall be
    entered by a court, administrative tribunal or agency, or arbitrator until the electronic
    notification is received from the State Bar of Michigan.” Following notification by the State
    Bar of Michigan, if the out-of-state attorney has been granted permission to appear temporarily
    in fewer than 5 cases within the past 365 days, the court may enter an order granting permission
    to the out-of-state attorney to appear temporarily in a case.

                Here, Counsel have failed to do any of the foregoing.

                       c.     Virginia Rules Of Profession Conduct, Rule 5.5

            Counsel have attempted to initiate 3 individual arbitration proceedings in Virginia in
    violation of Virginia Rules of Professional Conduct, Rule 5.5, which provides that before
    providing any legal services, “(d)(3) A Foreign Lawyer shall inform the client and interested
    third parties in writing: (i) that the lawyer is not admitted to practice law in Virginia; (ii) the
    jurisdiction(s) in which the lawyer is licensed to practice; and (iii) the lawyer’s office address in
    the foreign jurisdiction.”

             CoreLogic is not aware of any such disclosures having been made before attempting to
    initiate the subject arbitration proceedings.




    1513498.1
  Case 8:17-cv-02274-DOC-DFM Document 273-10 Filed 10/21/19 Page 13 of 13 Page ID
                                      #:7193
Carothers DiSante & Freudenberger LLP


    Heather Santo
    August 27, 2019
    Page 12



       V. THE AAA MUST REFUSE TO ADMINISTER INDIVIDUAL ARBITRATION
      PROCEEDINGS INITIATED WITHOUT CONSENT AND IN VIOLATION OF THE
            RULES GOVERNING THE UNAUTHORIZED PRACTICE OF LAW

             The AAA previously determined that arbitrants had satisfied the filing requirements
    because they had submitted a demand for arbitration and had paid the filing fee. However, in
    light of the foregoing, administering these arbitrations any further contravenes the preconditions
    to initiation of an FLSA claim and would effectively aid and abet the unauthorized practice of
    law. These threshold issues must be determined before the commencement of any arbitration
    proceeding.

                                           Sincerely,

                                           ss/Amy Williams

                                           Amy S. Williams
                                           CAROTHERS DiSANTE & FREUDENBERGER LLP

    cc:         Matthew C. Helland, Nichols Kaster LLP
                Bryan Schwartz, Bryan Schwartz Law




    1513498.1
